 In the Matter of SWARTZBAUGIIMFG.Co.,EMPLOYERandMETAL POL-ISIIERS,BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNIONLOCAL No. 2(AFL),PETITIONERCase No. 8-R-2378.-Decided April 24, 194Mr. H. W.. Eschedor,of Toledo, Ohio, for the Employer.Mr. Robert A. Wilson,ofWashington,-D. C., for the Petitioner.Mr. Lowell Goerlich,of Toledo, Ohio, for the Intervenor.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Toledo,Ohio, on November 6, 1946, before John R. Hull, hearing officer. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The Intervenor moved to dismiss thepetition on the grounds that, (1) an existing contract between it andthe Employer is a bar to a present determination of representatives;'(2) supervisory employees participated in the organization of the',employees sought by the Petitioner; and (3) the unit sought is in-appropriate.For the reasons stated in Sections III and IV,infra,the motion is denied.Upon the entire record in the case, the National Labor RelationsBoard,makes the following:FIN DINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSwartzbaugh Mfg. Co., an Ohio corporation, is engaged at Toledo,Ohio, in, the manufacture of electrical appliances and hospital foodservice equipment.During the past 12 months, the Employer pro-duced finished goods valued in excess of $3,000,000, of which approxi-mately 80 percent was shipped to points outside the State of Ohio.During the same period,, the Employer purchased raw materialsvalued in excess of$600,000, of which approximately 50 percent wasreceived from sources outside the State of Ohio.73 N. L. R.B, No. 107..538' SWARTZBAUGH MFG. CO.539The Employer admits and we find that it is engaged in commercewithin the meaning of, the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.-International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, herein called-the Intervenor, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATI0,NOn or about July 31, 1946, the Petitioner requested recognition ofthe Employer as the bargaining representative of certain of its em-ployees.The Employer refused to grant such recognition until thePetitioner has been certified by the Board.-The-Employer and the Intervenor contend that the present collec--tive bargaining agreement dated May 3, 1946, and automatically re-newable from year to year, constitutes 'a bar to,thls proceeding.How-ever, inasmuch as this agreement may be terminated in less than 1mouth, we find that it does not bar a determination of representativeswithin the next thirty (30) days pursuant to our usual Direction ofElection.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2IV.THE APPROPRIATE UNIT; THE DETERMINATION OP REPRESENTATIVESThe Petitioner seeks a unit of all the Employer's employees of thepolishing aii`d plating departments located in the "factories buildingplant" in Toledo, Ohio, -excluding the shop foreman.3 - The Employerand the Intervenor contend that such a unit is inappropriate becauseof the existing plant-wide production and maintenance unit, whichincluded the employees sought by the Petitioner.'SeeMatter of Ellis Canning Company,67 N. L R B 384, andMatter of The OlivcrCoo p,72 N L R B 841 -The Intervenor contends that an alleged supervisory employee, Eugene Ryzmeek, solic-ited designation cards among the employees in the unit sought by the Petitioner, and, there-fore, the petition should be dismissed on the ground that supervisory employeesassisted inits organizational efforts.The record reveals that Ryzmeck is an experieiiced hourly paideniplo3ee who, on occasion, substitutes as foreman'of his` department on the day shift andalso assists other less-skilled employeesIt isclear, however, that hehas no supervisoryauthority within the ineaning of the Board's definition thereofAccordingly, we find tinscontention to be without meritII3The Petitioner, in effect, desires at unit of all polishers, plater, and buffeis on a craftbasis 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer has 2 departments, in which it performs all its polish-ing and plating operations,namely, Department 66 and Department18.4Department 18 is the smaller of the 2 and is located in the Enn-ployer's main plant.Department 66, on the other hand,has approxi-mately 17 employees and is located in a building identified as the``factories building"which is about 2 miles distant from the mainplant.The employees in- these-2'-departments are solely engaged inpolishing, plating, grinding, and related operations.They are,underseparate supervision,and there is no interchange of employees betweenthese and other departments in the plant.These employees comprisea well-recognized craft group, who, the Board has held, may form aseparate approporiate unit.'The Employer for a long time prior to 1921 had an establishedpolishing and plating department,the employees of which had alwaysbeen represented by the Petitioner.The record reveals that becauseof a disagreement between the Employer and the Petitioner herein, thisdepartment was discontinued and was not reestablished until 1941.Atthat time, the Employer employed 3 polishers and the Petitioner, uponrequest, was recognized by the Employer as their bargaining representative.Some time in 1942, the Employer reduced, its force in thepolishing, department to I employee,who only worked,part time as apolisher.It.appears that in view of this-reduction the Petitioner wasno longer interested in continuing its representative status as to thepart-time employee.In October 1942, as a result of a consent electionconducted under the auspices of the Board,the Intervenor was certifiedas the bargaining representative of all the production and maintenanceemployees in a plant-wide unit. In 1944, the Employer and theIntervenor entered into a collective bargaining agreement,which in-eluded provisions for wage rates for the metal polishers.On May 3,1946, the Employer and the Intervenor entered into a new contract,providing not only for wage rates for_the,metal.,polishers but also forthe kgrinders,.At the time of the execution'of this last contract, therewere only 2 polishers and 1 grinder employed at the plant.However,since that time the number of polishers,buffers, platers,and grindersand their helpers in the employ of the Employer have more than quad-rupled; there are now about 20 such employees.It further,appearsthat the Employer intends,in the near future, to engage in polishingand plating operations on products of other manufacturers as well asThe Petitioner seeks to exclude from the unit employees in Department 18, on, theground that,contrary to the Employer's contention,there is only one employee in this de-partment,who is eng.aged part time ins polishing operationsThe,record shows,however,that,there are two,polishers and one grinder presently employed in Department 18 .5 SeeMatter of The Scott & FetzerCo., 66 N L R B 469 ;Matter of Balcrank, Inc.,66 N L R B 600;Matter of Dasclier Manufacturing Company,63 N L.R B777,Matterof Johnson Motors,63 N L R. B. 802 SWARTZBAUGH MFG. CO.-541its own; consequently it is considering approximately to double itsk7lpresent force in the unit sought by the Petitioner.-Although It is true that the Employer and the Intervenor have niain-tained contractual relations since 1944 for all of the Employer's pro-duction and maintenance workers, including polishers and grinders,it is clear-that this bargaining history was based upon a consent'electionaihd not upon aii-y^-Board',,determination as to the appropriate unit.Moreover; and most important, at the time the consent election was heldthere was not then employed a representative group of the employeespresently sought by the Petitioner.It is, therefore, our opinion that1his recent bargaining history is not controlling in passing on thepropriety of a separate unit for the employees involved herein 6In view of the foregoing, it is clear that the employees sought bythe Petitioner are a well-recognized craft group.When, as indicated,,by the earlier bargaining history, a representative number of the em-ployees in the unit sought by the Petitioner have been employed, theyhave been bargained for in a group separate from the other employeesin the, plant; a representative number of these employees have neverbeen included in the unit covering the other production and mainte-nitnce"employees in the plant.'They have not had an opportunity todemonstrate in a Board election whether or not they desired separaterepresentation or representation as part of a larger group -sAccordingly, we shall direct an election among all polishers, buffers,platers, and helpers of the Employer employed in its Departments 66and 18, excluding foremen and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.We shall make no determination of the appropriate unit at thistime.Such determination will depend, in part, upon the results of theelection:If The employees in -the voting group select the Petitioner,they will be taken to have indicated a desire to constitute a separatebargaining unit; if they choose the Intervenor, they will be taken tohave indicated a desire to remain part of the existing production andmaintenance unit.DIRECTION OF, ELECTION 9As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with ' Swartzbaugh Mfg. Co., Toledo,SeeMatte,, of Remington Rand; Inc, Pi openerDivision, 62 N L R. B 1419 ; and72 N L R B 1025SeeMatter of Ptittsburgh Stopjier Company,71 N L. R. B 1416;Matter of St. JohnsRiver Skipbuildmq Company,59 N L R B 4158 SeeMatter of The Ameican Fork & Hoe Company, supra.9Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.8 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) 'days from the date of this Direction,under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the voting group found appropriate in Section IV. above,who, were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation orteiilporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, but'excluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Metal;Polishers, Buffers, Platers and Helpers International Union Local No.,2 (AFL), or by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America (CIO), for the purposesof collective bargaining, or by neither.I0